Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-10 are rejected under 35 U.S.C. 103 as being unpatentable over Aonuma et al (US9697417) in view of Hirth ("Clinical movement analysis to identify muscle imbalances and guide exercise." International Journal of Athletic Therapy and Training 12.4 (2007)).

Regarding Claim 1. Aonuma teaches An animation preparing device comprising at least one processor, wherein the processor acquires exercise data concerning an exercise done by a user or the  exercise that the user is doing (Aonuma, abstract, the invention describes an exercise support system includes a plurality of imaging devices, a 3D generation section, an evaluation reference memory, and an evaluation section. The imaging devices are configured to capture videos for movements of a person to be evaluated. The 3D generation section is configured to
generate 3D model data of the person to be evaluated based on the video captured by each of the imaging devices. The evaluation reference memory is configured to store reference 3D model data that is 3D model data to become an evaluation reference of an exercise. The evaluation section is configured to evaluate the movements of the person to be evaluated by comparing between the reference 3D model data and the 3D model data generated by the 3D generation section in each body part of the person to be evaluated.
Col 5, line 1-10, as shown in FIG. 2A, the exercise support apparatus 40 is provided with a microcomputer that is configured by a CPU, a ROM, a RAM, etc. As an operation part, the exercise support apparatus 40 includes a 3D generation section 41, a part information acquisition section 42, an evaluation reference memory 43, a reference 3D correction section 44, an evaluation section 45, an output control section 46, a guide section 47, a history memory section 48, an update section 49, a notification section 50, and an input processing section 51.), and

Aonuma fails to explicitly teach, however, Hirth teaches in a case where there exists a plurality of causes for a characteristic point of the user in the exercise that has been detected based on the acquired exercise data (Hirth, page 1, col 1, par 1, the paper describes analysis of human movement. Observation of human movement can be used to develop strategies for prevention of injuries and enhancement of athletic performance. The Overhead Squat Test can be used to qualitatively assess an individual's overall movement patterns. The results of this test can then be related to goniometric measures (muscle flexibility) and manual muscle testing (muscle strength) to develop a comprehensive view of the individual's movement characteristics.
Page 1, col 2, par 2, from this start position, the athlete is instructed to squat down as if sitting in a chair. The observation is made from three views: anterior, lateral, and posterior (Figure 1 ). After performing 5 squats for the anterior view, the athlete performs 5 squats for the lateral view and 5 squats for the posterior view. The clinician notes the movement pattern characteristics by recording whether or not a particular characteristic was identified during performance of the test (Table 1 ).
Page 3, col 1, par 1, Anterior View: Observations made from the anterior view of the overhead squat are focused at the feet and knees. A common compensation at the feet is the foot turning outwardly (toe-out; Figure 2). When observing for the presence of toe-out, the clinician should assess the position of the first metatarsophalangeal (MTP) joint in relation to that of the medial malleolus. The 1st MTP joint will align with the medial malleolus in a normal foot. whereas the first MTP joint will appear lateral to the medial malleolus with foot turn-out.
Page 3, col 1, par 2, Lateral View: during performance of the Overhead Squat Test, the arms should be held over the head in an elbow-extended position and parallel to the torso. If the arms move forward in relation to the torso, the observation is designated as "the arms falling forward" (Figure 5).
Therefore, user’s single movement of overhead squat is captured. Images are compared with a reference image (normal movement), different causes (foot turning outwardly, and arms falling forward) are discovered from different viewing angles.) for user movement that is different than normal movement.).
Aonuma and Hirth are analogous art, because they both teach computer vision-based method for user movement analysis. Aonuma further teaches creating 3D model data for the captured user movement. Hirth further teaches observing from different viewing angle to discover difference of the user’s movement with a reference movement. Therefore, it would have been obvious to a person with ordinary skill in the art before the effective filing date of the claimed invention, to modify computer vision-based method for user movement analysis (taught in Aonuma), to further implement the different viewing angle analysis for a single user movement (taught in Hirth), so as to effectively detect movement dysfunction (Hirth, page 5, col 1, par 1). 

The combination of Aonuma and Hirth further teaches the processor prepares, from the exercise data, 
a first user animation represented in a first direction of line of sight as an animation of the exercise done by the user or the exercise that the user is doing in order to indicate a first cause for the characteristic point, and prepares, from the exercise data (Aonuma, col 5, par 2, the 3D generation section 41 generates 3D model data that is the three-dimensional video data of the movements of the user 13 based on the video taken by each imaging device 20.
Col 7, line 45-60, the output control section 46 includes a display control section 461 that controls the video output device 31 and an audio control section 462 that controls the audio output device 32. The display control section 461 displays an evaluation result, which is generated by the evaluation section 45, in the display control section 461 after the dance performed by the user was completed. That is, the display control section 461 outputs a video X1 (video that simulates the dance of the user) based on the 3D model data shown in FIG. 3A and a video X2 based on the reference 3D model data shown in FIG. 3B. At this point, the display control section 461 displays two videos Xl, X2 with the evaluation result generated by the evaluation section 45. In FIG. 3A, the point P, which is the difference between the dance performed by the user 13 and the reference dance, is displayed in the manner of surrounding it by the broken line.), 
a second user animation that is separate from the first user animation represented in the first direction of line of sight, the second user animation being represented in a second direction of line of sight as an animation of the exercise done by the user or the exercise that the user is doing, in order to indicate a second cause for the characteristic point that is separate from the first cause (Aonuma, col 12, line 26-34, (7) In the present embodiment, the 3D model data is generated so that the evaluation of the dance performed by the user 113 viewed from various directions can be performed. Even when the video X1 based on the 3D model
data of the user and the video X2 based on the reference 3D model data output to the video output device 31, a video in an angle that the user 13 desires can be provided to the user 13.
Hirth, page 3, col 1, par 1, Anterior View: compensations at the knee involve inward or outward movement. Inward movement of the patella over the first MTP joint (toward the midline of the body) during the squatting movement creates valgus stress at the knee (Figure 3).
Page 3, col 1, par 2, Lateral View: during performance of the Overhead Squat Test, the arms should be held over the head in an elbow-extended position and parallel to the torso. If the arms move forward in relation to the torso, the observation is designated as "the arms falling forward" (Figure 5).).

Regarding Claim 2. The combination of Aonuma and Hirth further teaches The animation preparing device according to claim 1, further comprising a display, wherein the processor displays the user animation on the display (Aonuma, Col 7, line 45-60, the output control section 46 includes a display control section 461 that controls the video output device 31 and an audio control section 462 that controls the audio output device 32. The display control section 461 displays an evaluation result, which is generated by the evaluation section 45, in the display control section 461 after the dance performed by the user was completed. That is, the display control section 461 outputs a video X1 (video that simulates the dance of the user) based on the 3D model data shown in FIG. 3A and a video X2 based on the reference 3D model data shown in FIG. 3B. At this point, the display control section 461 displays two videos Xl, X2 with the evaluation result generated by the evaluation section 45. In FIG. 3A, the point P, which is the difference between the dance performed by the user 13 and the reference dance, is displayed in the manner of surrounding it by the broken line.).

Regarding Claim 3. The combination of Aonuma and Hirth further teaches The animation preparing device according to claim 2, wherein the processor prepares a model animation from model data as model data of the exercise and displays the user animation and the model animation on the display (Aonuma, Col 8, line 1-7, as shown in FIG. 4, the di splay control section 461 displays it on the screen of the video output device 31 in a state that the two videos Xl, X2 are overlapped. At this point, the display control section 461 performs a display control after performing a process of making any one of the two videos X1, X2 (e.g., video X2 based on the reference 3D model data) translucent.).

Regarding Claim 4. The combination of Aonuma and Hirth further teaches The animation preparing device according to claim 2, wherein the processor applies an indication to specify the cause on the user animation and displays the resulting user animation on the display (Aonuma, Col 7, line 45-60, the output control section 46 includes a display control section 461 that controls the video output device 31 and an audio control section 462 that controls the audio output device 32. The display control section 461 displays an evaluation result, which is generated by the evaluation section 45, in the display control section 461 after the dance performed by the user was completed. That is, the display control section 461 outputs a video X1 (video that simulates the dance of the user) based on the 3D model data shown in FIG. 3A and a video X2 based on the reference 3D model data shown in FIG. 3B. At this point, the display control section 461 displays two videos Xl, X2 with the evaluation result generated by the evaluation section 45. In FIG. 3A, the point P, which is the difference between the dance performed by the user 13 and the reference dance, is displayed in the manner of surrounding it by the broken line.).

Regarding Claim 5. The combination of Aonuma and Hirth further teaches The animation preparing device according to claim 1, wherein the processor acquires a cause for the characteristic point based on the acquired exercise data and model data as a model of the exercise (Aonuma, col 5, par 2, the 3D generation section 41 generates 3D model data that is the three-dimensional video data of the movements of the user 13 based on the video taken by each imaging device 20.
Col 7, line 45-60, the output control section 46 includes a display control section 461 that controls the video output device 31 and an audio control section 462 that controls the audio output device 32. The display control section 461 displays an evaluation result, which is generated by the evaluation section 45, in the display control section 461 after the dance performed by the user was completed. That is, the display control section 461 outputs a video X1 (video that simulates the dance of the user) based on the 3D model data shown in FIG. 3A and a video X2 based on the reference 3D model data shown in FIG. 3B. At this point, the display control section 461 displays two videos Xl, X2 with the evaluation result generated by the evaluation section 45. In FIG. 3A, the point P, which is the difference between the dance performed by the user 13 and the reference dance, is displayed in the manner of surrounding it by the broken line.), and in a case where there exists a plurality of causes acquired, the processor prepares the first user animation in order to indicate a first cause for the characteristic point, and prepares the second user animation in order to indicate a second cause for the characteristic point (Hirth, page 1, col 1, par 1, the paper describes analysis of human movement. Observation of human movement can be used to develop strategies for prevention of injuries and enhancement of athletic performance. The Overhead Squat Test can be used to qualitatively assess an individual's overall movement patterns. The results of this test can then be related to goniometric measures (muscle flexibility) and manual muscle testing (muscle strength) to develop a comprehensive view of the individual's movement characteristics.
Page 3, col 1, par 1, Anterior View: compensations at the knee involve inward or outward movement. Inward movement of the patella over the first MTP joint (toward the
midline of the body) during the squatting movement creates valgus stress at the knee (Figure 3).
Page 3, col 1, par 2, Lateral View: during performance of the Overhead Squat Test, the arms should be held over the head in an elbow-extended position and parallel to the torso. If the arms move forward in relation to the torso, the observation is designated as "the arms falling forward" (Figure 5).
Therefore, user’s single movement of overhead squat is captured. Images are compared with a reference image (normal movement), different causes (Inward movement of the patella over the first MTP joint, and arms falling forward) are discovered from different viewing angles.) for user movement that is different than normal movement.).
The reasoning for combination of Aonuma and Hirth is the same as described in Claim 1.

Regarding Claim 6. The combination of Aonuma and Hirth further teaches The animation preparing device according to claim 5, wherein the processor acquires a cause for the characteristic point based on a difference between the exercise data and the model data (Aonuma, col 5, par 2, the 3D generation section 41 generates 3D model data that is the three-dimensional video data of the movements of the user 13 based on the video taken by each imaging device 20.
Col 7, line 45-60, the output control section 46 includes a display control section 461 that controls the video output device 31 and an audio control section 462 that controls the audio output device 32. The display control section 461 displays an evaluation result, which is generated by the evaluation section 45, in the display control section 461 after the dance performed by the user was completed. That is, the display control section 461 outputs a video X1 (video that simulates the dance of the user) based on the 3D model data shown in FIG. 3A and a video X2 based on the reference 3D model data shown in FIG. 3B. At this point, the display control section 461 displays two videos Xl, X2 with the evaluation result generated by the evaluation section 45. In FIG. 3A, the point P, which is the difference between the dance performed by the user 13 and the reference dance, is displayed in the manner of surrounding it by the broken line.).

Regarding Claim 7. The combination of Aonuma and Hirth further teaches The animation preparing device according to claim 1, wherein the first direction of line of sight is a direction in which the user understands the first cause easily, and the second direction of line of sight is a direction in which the user understands the second cause easily (Hirth, Page 3, col 1, par 1, Anterior View: Observations made from the anterior view of the overhead squat are focused at the feet and knees. A common compensation at the feet is the foot turning outwardly (toe-out; Figure 2). When observing for the presence of toe-out, the clinician should assess the position of the first metatarsophalangeal (MTP) joint in relation to that of the medial malleolus. The
1st MTP joint will align with the medial malleolus in a normal foot. whereas the first MTP joint will appear lateral to the medial malleolus with foot turn-out.
Page 3, col 1, par 2, Lateral View: during performance of the Overhead Squat Test, the arms should be held over the head in an elbow-extended position and parallel to the torso. If the arms move forward in relation to the torso, the observation is designated as "the arms falling forward" (Figure 5).).
The reasoning for combination of Aonuma and Hirth is the same as described in Claim 1.

Regarding Claim 8. The combination of Aonuma and Hirth further teaches The animation preparing device according to claim 7, wherein in a case where there exists, as a direction in which the first cause is easily understood, a third direction of line of sight that is separate from the first direction of line of sight, the processor prepares, from the exercise data, a third user animation that is separate from the first user animation and is an animation of the exercise done by the user or the exercise that the user is doing, the third user animation being represented in a third direction of line of sight, in order to indicate a first cause for the characteristic point (Hirth, Page 3, col 1, par 1, Anterior View: Observations made from the anterior view of the overhead squat are focused at the feet and knees. A common compensation at the feet is the foot turning outwardly (toe-out; Figure 2). When observing for the presence of toe-out, the clinician should assess the position of the first metatarsophalangeal (MTP) joint in relation to that of the medial malleolus. The
1st MTP joint will align with the medial malleolus in a normal foot. whereas the first MTP joint will appear lateral to the medial malleolus with foot turn-out.
Posterior View: Observations made from the posterior view include the positions of the feet and the lumbo-pelvic hip complex. Normally, the calcaneus should stay parallel with the lower leg; however, a common compensation seen at the feet is pronation.
Therefore, a cause such as position of the feet is observed from two different angles (Anterior view and Posterior view).).
The reasoning for combination of Aonuma and Hirth is the same as described in Claim 1.

	Claim 9 is similar in scope as Claim 1, and thus is rejected under same rationale. 

	Claim 10 is similar in scope as Claim 1, and thus is rejected under same rationale. Claim 10 further requires: 
A non-transitory computer-readable recording medium storing a program
executable by a processor of an animation preparing device (Aonuma, col 5, line 1-10, as shown in FIG. 2A, the exercise support apparatus 40 is provided with a microcomputer that is configured by a CPU, a ROM, a RAM, etc. As an operation part, the exercise support apparatus 40 includes a 3D generation section 41, a part information acquisition section 42, an evaluation reference memory 43, a reference 3D correction section 44, an evaluation section 45, an output control section 46, a guide section 47, a history memory section 48, an update section 49, a notification section 50, and an input processing section 51.).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIN SHENG whose telephone number is (571)272-5734. The examiner can normally be reached M-F 9:30AM-3:30PM 6:00PM-8:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kee Tung can be reached on 5712727794. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Xin Sheng/Primary Examiner, Art Unit 2611